NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                No. 14-4172
                                ___________

                         ANGELO LENELL DAVIS,
                                 Appellant

                                      v.

 MICHAEL HARLOW, Acting Deputy Secretary of Corrections; DORINA VARNER,
     Chief Grievance Officer; SUPERINTENDENT GREENE SCI; MS. TRACY
   SHAWLEY; MS. TINA STALEY, K-Block Unit Counselor; SGT. YOUNG, Unit
Sergeant; SGT. MATTHEWS, Unit Sergeant; MR. ODDO MITCHELL, Captain / Shift
    Commander; MS. CARLA SWARTZ; MS. LORINDA WINFIELD; MR. TIM
MACKNAIR, K-Block Unit Manager; MS. SUE COWAN, J and C-Block Unit Manager;
 MS. DONNA NICKOLAS, J and C-Block Unit Counselor; SGT. MICHNIAK, Unit
  Sergent, LT. ALBERT MOTARIANTELLA, Transfer Lueteny 2008; MS. KARAN
    GRISHKIN, Inmate Employment; MR. JEFFEREY ROGERS; MR. MICHAEL
 GUYTON, B-Block Unit Manager; MR. SCOTT BURRIS, B-Block Unit Counselor;
MS. DAVIDSON, Unit Counsel E-Block 2008; MR. WALKER, Unit Manager E-Block
 2008; FREDDY NUNEZ, Hearing Examiner; C.O. G. BAKER, Correctional Officer;
 LIEUTENANT BUPKA; JOANNE TOMA, General Population Director 2008; SGT.
     RIGNEY, Property Sergent; JEMIE GASTER, Unit Counselor E-Block 2008
                    ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                    (D.C. Civil Action No. 2-11-cv-01506)
                Magistrate Judge: Honorable Lisa Pupo Lenihan
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                             November 19, 2015

        Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                      (Opinion filed: December 2, 2015)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Angelo Davis appeals the adverse judgment entered in this civil-

rights case. For the reasons detailed below, we will affirm.

       In November 2011, Davis filed a complaint under 42 U.S.C. § 1983, naming as

defendants officials and employees of SCI-Greene, where he was then confined. Davis

twice amended the complaint, and ultimately alleged, in a sprawling complaint raising

dozens of claims, that the defendants had retaliated against him in a variety of ways, had

violated his due process rights, had violated his privilege against self-incrimination, had

engaged in a conspiracy against him, and had violated his Eighth Amendment right to be

free from cruel and unusual punishment. The defendants filed a motion to dismiss. The

Magistrate Judge, who presided over this case with the parties’ consent, see 28 U.S.C.

§ 636(c),1 granted the motion in part, dismissing all claims except for those alleging

retaliation. The parties then conducted discovery, and the remaining defendants filed a

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  While Davis amended his complaint to add additional defendants after the initial
defendants had consented to have the Magistrate Judge preside, we conclude that the
additional defendants, who shared an attorney with the original defendants, actively
participated in the case, and have stressed their consent on appeal, impliedly consented to
the Magistrate Judge’s conducting these proceedings. See Roell v. Withrow, 538 U.S.
580, 590-91 (2003).
                                             2
motion for summary judgment. The Magistrate Judge granted that motion, and Davis

filed a timely notice of appeal.2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the Magistrate

Judge’s orders concerning discovery for abuse of discretion, see Anderson v. Wachovia

Mortg. Corp., 621 F.3d 261, 281 (3d Cir. 2010), and exercise a plenary standard of

review over the summary judgment order, see State Auto Prop. & Cas. Ins. Co. v. Pro

Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009), and the dismissal order, see Connelly v.

Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

       In his appellate brief, Davis argues at length that his discovery rights were

violated.3 The record reveals that the Magistrate Judge, sua sponte, ordered the

defendants to provide Davis with documents relevant to his claims, see D.C. dkt. #81,

and later granted in part Davis’s request to obtain additional documents, see D.C. dkt.


2
  While Davis filed his notice of appeal more than 30 days after the Magistrate Judge’s
judgment, see Fed. R. App. P. 4(a)(1)(A), he filed a motion to proceed in forma pauperis
within the 30-day period. Our Local Rules provide that, in pro se cases, a document may
qualify as a notice of appeal if, “despite informality in its form or title, . . . it evidences an
intention to appeal.” 3d Cir. L.A.R. 3.4. The Local Rules further provide that “[t]he court
will deem an application for leave to appeal in forma pauperis . . . to be a notice of appeal
if no formal notice has been filed.” Id. We are satisfied that Davis’s in forma pauperis
application here evinced his intention to appeal, and we will treat that filing as a timely
notice of appeal. See, e.g., Fleming v. Evans, 481 F.3d 1249, 1253-54 (10th Cir. 2007);
see generally Witasick v. Minn. Mut. Life Ins. Co., -- F.3d ---, 2015 WL 5730009, at *5
(3d Cir. Oct. 1, 2015).
3
  While Davis presented numerous other claims in the District Court, he has not discussed
them in his brief on appeal, and has therefore waived review of the District Court’s
disposition of those claims. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.
2005); see also Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).
                                                3
#88. Davis then filed another motion to compel, seeking a variety of documents that the

defendants claimed were privileged or confidential. The Magistrate Judge denied that

motion and closed discovery. Subsequently, Davis filed a motion seeking further

production from the defendants. The Magistrate Judge denied that motion. The

Magistrate Judge observed that it appeared that Davis was raising arguments that it had

already rejected, and stated, “In an attempt to clarify what Plaintiff is requesting the

Court orders counsel for Defendant to set up a telephone conference with Plaintiff and the

Court. Counsel is Ordered to contact the courtroom deputy to determine a time for the

conference.” D.C. Nov. 14, 2013 order. It appears that that conference was never held.

       On appeal, Davis argues that judgment should be granted in his favor due to this

apparent oversight. We are not persuaded. Initially, Davis did not raise this claim before

the Magistrate Judge, and we ordinarily will not address arguments that are raised for the

first time on appeal. See, e.g., C.H. v. Cape Henlopen Sch. Dist., 606 F.3d 59, 73 (3d

Cir. 2010). In any event, “district courts have broad discretion to manage discovery,”

Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995), and we will not disturb a

discovery ruling “absent a showing of actual and substantial prejudice,” Anderson v.

Wachovia Mortg. Corp., 621 F.3d 261, 281 (3d Cir. 2010). In context, it is plain that the

Magistrate Judge intended to hold the conference as a courtesy to Davis to explain its

rationale for denying his motion to compel, and that the conference would not have been

a vehicle to grant Davis further relief. Accordingly, Davis was not prejudiced by the

failure to hold the conference.
                                              4
       Davis also complains that the Magistrate Judge should have compelled the

defendants to produce his sentencing order and the guidelines applied by the

Pennsylvania Board of Probation and Parole (“the Board”). Again, however, Davis did

not seek these documents during the proceedings before the Magistrate Judge, and he can

thus establish no error in the Magistrate Judge’s discovery rulings. See Jackson v.

Danberg, 594 F.3d 210, 223 n.16 (3d Cir. 2010). Moreover, we note that, to the extent

that Davis seeks a declaration that the sentence imposed in state court is invalid, he must

assert this claim in a habeas corpus petition. See, e.g., Preiser v. Rodriguez, 411 U.S.
475, 500 (1973).

       Davis further contends that the Magistrate Judge erred in denying his claim that

his due-process rights were violated by his transfer from the prison’s J Unit to general

population. Even assuming that the claim is not barred by the applicable two-year statute

of limitations, see generally Pearson v. Sec’y Dep’t of Corr., 775 F.3d 598, 602 (3d Cir.

2015), we agree with the Magistrate Judge that Davis’s due-process rights were not

implicated by this routine transfer, see Meachum v. Fano, 427 U.S. 215, 225-28 (1976);

Fantone v. Latini, 780 F.3d 184, 186 (3d Cir. 2015) (“an inmate does not have a right to

be confined in any particular housing unit in a prison, absent certain atypical and

significant hardship”).

       Davis also challenges the Magistrate Judge’s grant of summary judgment to the

defendants on several of his retaliation claims. To establish a claim of retaliation under

the First Amendment, Davis must show that (1) the conduct in which he was engaged
                                             5
was constitutionally protected; (2) he suffered adverse action at the hands of prison

officials; and (3) his constitutionally protected conduct was a substantial or motivating

factor in the decision to take the adverse action. Rauser v. Horn, 241 F.3d 330, 333-34

(3d Cir. 2001). Even if Davis can satisfy these three factors, “prison officials may still

prevail by proving that they would have made the same decision absent the protected

conduct for reasons reasonably related to a legitimate penological interest.” Id. at 334.

       First, Davis avers that defendant Susan Cowan provided an adverse

recommendation to the Board in retaliation for his filing grievances.4 However, Davis

has presented no evidence that his grievances were a “substantial or motivating factor” in

Rowan’s decision to recommend that he be denied parole. Rauser, 241 F.3d at 333-34.

He filed his grievances more than seven months before Rowan made her

recommendation, which does not amount to a “suggestive temporal proximity” from

which we can infer causation. Id. at 334; see Andreoli v. Gates, 482 F.3d 641, 650 (3d

Cir. 2007) (concluding that five-month gap was “insufficient to raise an inference of

causation”). Nor has Davis submitted other evidence to connect Rowan’s

recommendation to his grievances. Instead, as Rowan explained, during her unit’s

meeting with Davis, he refused to accept responsibility for his crimes and insisted on re-

litigating his criminal trial; based on this attitude, Rowan reported that he was not a good

candidate for parole. Davis has provided no basis to disbelieve Rowan’s claim,

4
  We have recognized that “[t]he filing of a prison grievance is an activity protected by
the First Amendment.” Fantone, 780 F.3d at 192.
                                              6
particularly insofar as he continues to assert his innocence.5 Moreover, the Board denied

parole for numerous reasons, including the negative recommendation of his trial judge,

Davis’s failure to comply with institutional programs, and the risk-and-needs assessment

indicating his level of risk to the community, and there is thus no genuine issue of

material fact that Rowan would have given a negative recommendation and the Board

would have reached the same decision even if Davis had not filed his grievances. See

Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002).

       Next, Davis complains that he was denied parole as the result of an unfavorable

parole recommendation by defendants Michael Guyton and Scott Burris in October 2011.

The Magistrate Judge denied relief on this claim because the undisputed evidence reveals

that Guyton and Burris supported Davis’s parole application, but that their

recommendation was not accepted. Davis contends on appeal that the Magistrate Judge

misunderstood the evidence and that Guyton and Burris actually provided an adverse

recommendation, see Br. at 18, but we disagree. While Guyton once tried to explain to

Davis why he believed that Davis’s application had been denied, the record reveals that

he was attempting to channel the decision-makers, not expressing his own views. See


5
  Along similar lines, Davis claims that Rowan and Donna Nickolas, a prison counselor,
filed false reports against him. However, the only report described in the record is the
one discussed above, in which Rowan informed the Board that Davis did not accept
responsibility for his crime. Davis has provided no evidence whatsoever suggesting that
this report was “false.” See, e.g., Blair v. Scott Specialty Gases, 283 F.3d 595, 608 (3d
Cir. 2002) (“conclusory, self-serving affidavits are insufficient to withstand a motion for
summary judgment”).
                                             7
D.C. dkt. #107 Ex. 10 at 13. Thus, we agree with the Magistrate Judge that these

defendants took no adverse action against Davis. See generally Allah v. Seiverling, 229
F.3d 220, 225 (3d Cir. 2000).

       Davis also argues that he was denied an “incentive-based transfer” closer to his

home region in retaliation for his filing grievances. Again, however, Davis presents no

evidence linking the adverse decision to his protected conduct. The first adverse actions

— that is, when Davis was flatly refused transfer — occurred in August 2010, and Davis

had filed his most-recent grievances in April 2010. Again, this timeline, standing alone,

provides no basis for us to infer causation. See Rauser, 241 F.3d at 334; Andreoli, 482
F.3d at 650. Nor has Davis presented any other evidence suggesting that the defendants

denied his transfer for retaliatory reasons. Instead, the evidence in the record reveals that

only a few eligible inmates actually received incentive-based transfers each month, and

that Davis ultimately did obtain an incentive-based transfer in October 2013.6

       Accordingly, we will affirm the Magistrate Judge’s judgment. Davis’s motion to

expand the record is denied. See, e.g., Burton v. Teleflex Inc., 707 F.3d 417, 435 (3d Cir.

2013) (a party may supplement the record on appeal in only “extraordinary

circumstances”).




6
  In his brief on appeal, Davis argues that the October 2013 incentive-based transfer was
retaliatory. While we are hard pressed to understand how granting the transfer that Davis
had long requested constitutes adverse action, we decline to rule on this claim because
Davis has raised it for the first time on appeal. See, e.g., C.H., 606 F.3d at 73.
                                              8